This is an appeal from a decree amending a former decree which was entered in a divorce proceeding. The first decree awarded the custody of a minor child, the offspring of the parties, to the father, with right of visitation to the mother. The amended decree awards the custody of the child to the mother, with right of visitation to the father.
The evidence discloses that after the first decree was rendered the mother went to the mainland and remained for about a year and a half. While there she married a petty officer of the United States navy, who is now stationed in the Territory. She and her present husband live at Waikiki in a two-bedroom cottage surrounded by an ample yard. There are no other children. Aside from her customary domestic duties her entire attention can be devoted to the care of the child, a boy about three years of age. No evidence is presented that she is not a proper person to care for the child. The evidence also discloses that during the time the father had the custody of the child he had made suitable arrangements with his parents, who live on a plantation at Kahuku, for its care. However, we have previously announced that the principle which governs such a case as this is the welfare of the child. (See Re Thompson Minor, 32 Haw. 479, and Fernandes
v. Fernandes, 32 Haw. 608, 609.)
In the latter case, where the two children were eight and ten years old and where both parties were apparently capable of caring for them, we held that the mother was by nature better suited to bestow upon them the care and attention which they required than was the father. That doctrine guides us in the case at bar. The trial judge had the parties before him, heard them and other witnesses testify and reached the conclusion that the best *Page 92 
interest of the child required that its custody be transferred from the father to the mother. We think this conclusion should not be disturbed.
The decree is affirmed.